DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 01 September 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8 of U.S. Patent No. 11,121,805 B1. 
Regarding claim 1, claim 1 of U.S. Patent No. 11,121,805 teaches a method. 
calculating, by a device, key performance indicator data that includes a plurality of key performance indicators for a channel provided between a network and a user device as in the application corresponds to the limitation “calculating, by the device … indicators for the channel” (claim 1 of U.S. Patent No. 11,121,805 lines 4-6);
applying, by the device, weights to the plurality of key performance indicators to generate weighted key performance indicator data as in the application corresponds to the limitation “applying, by the device … key performance indicators” (claim 1 of U.S. Patent No. 11,121,805 lines 11-16); 
calculating, by the device, a quality indicator for the channel based on the weighted key performance indicator data as in the application corresponds to the limitation “calculating, by the device … performance indicator data” (claim 1 of U.S. Patent No. 11,121,805 lines 17-19); and 
performing, by the device, one or more actions based on the quality indicator for the channel as in the application corresponds to the limitation “performing, by the device … indicator for the channel” (claim 1 of U.S. Patent No. 11,121,805 lines 20-21).
However, the claim(s) additionally recite(s) “multiplying, by the device, the plurality of key performance indicators by factors to generate factored key performance indicator data that includes a plurality of factored key performance indicators”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 2, claim 3 of U.S. Patent No. 11,121,805 teaches calculating a data rate for the channel based on the quality indicator or a set of key performance indicators in the key performance indicator data; and wherein performing the one or more actions comprises: causing content to be streamed from the network to the user device via the channel based on the data rate (claims 2 and 3 of U.S. Patent No. 11,121,805).
Regarding claim 8, claim 8 of U.S. Patent No. 11,121,805 teaches a device.
one or more processors configured to: calculate key performance indicator data that includes a plurality of key performance indicators for a channel provided between a network and a user device as in the application corresponds to the limitation “one or more memories … indicators for the channel” (claim 8 of U.S. Patent No. 11,121,805 lines 2-9); 
apply weights to the plurality of key performance indicators to generate weighted key performance indicator data as in the application corresponds to the limitation “applying weights to the plurality … performance indicators” (claim 8 of U.S. Patent No. 11,121,805 lines 13-15); 
calculate a quality indicator for the channel based on the weighted key performance indicator data as in the application corresponds to the limitation “calculate a quality indicator … performance indicators” (claim 8 of U.S. Patent No. 11,121,805 lines 16-18); and 
perform one or more actions based on the quality indicator for the channel as in the application corresponds to the limitation “perform one or more actions … indicator for the channel” (claim 8 of U.S. Patent No. 11,121,805 lines 19-20).
However, the claim(s) additionally recite(s) “multiplying, by the device, the plurality of key performance indicators by factors to generate factored key performance indicator data that includes a plurality of factored key performance indicators”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (PG Pub US 2018/0139116 A1) in view of Wieruch et al. (PG Pub US 2020/0236683 A1).
Regarding claims 1, 8, 15, Ricci discloses a method, a device, and a non-transitory computer-readable medium storing instructions. 
one or more processors configured to: 
calculate key performance indicator data that includes a plurality of key performance indicators for a channel provided between a network and a user device (“Key performance indicators, for example, may include various measurable aspects of the communication network's performance, and may include various measurable aspects of user activity on the communication network” [0017], “the key performance indicators maintained in the internal list 236 and that are used to evaluate the performance of a communication network, may represent a subset of all possible key performance indicators that could be used to evaluate network performance. Additional key performance for evaluating the communication network may be provided by one or more external sources, and/or may be discovered through analysis and added to the internal list 236” [0021]); 
apply weights to the plurality of key performance indicators to generate weighted key performance indicator data (“In regard to the weights 234, for example, a key performance indicator that is of importance to a particular communication network may be of greater or lesser importance, and may be associated with a different weight” [0021]); 
calculate a quality indicator for the channel based on the weighted key performance indicator data (“The performance index generator 202 can generate an overall performance index score 240 (i.e., an overall system health score) for a communication network under evaluation, based on key performance indicators, associated key performance index thresholds, and associated key performance index weights” [0022], “generating an overall performance index score may include applying a weight function to each of the normalized key performance indicator values. For example, the performance index generator 202 can use the weight applicator 212 to apply an appropriate weight value (e.g., from the external KPI weights 234 and internal KPI weights 236) to each of the normalized values for the corresponding key performance indicators, and can calculate a weighted average of the normalized values, which can be provided to the performance index analyzer 204 as the overall performance index score 240” [0024]); and 
perform one or more actions based on the quality indicator for the channel (“the network automation system 106 can modify one or more configuration and/or communications settings of the network system 102, can deploy one or more software updates to the network system 102 and/or to devices (e.g., mobile devices) that communicate over the network, can increase and/or decrease transmission power of base transceiver stations of the network system 102, or perform other appropriate actions” [0015]).
However, Ricci does not explicitly disclose key performance indicators for a channel.
Nevertheless, Wieruch discloses “measurements of the channel metric” [0142].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have key performance indicators for a channel because “The resources with the best Key Performance Indicators (KPI) may be selected for the corresponding link (like best quality, best sum rate, etc.)” [0142].
Regarding claims 2, 9, 18, Ricci, Wieruch discloses everything claimed as applied above. In addition, Ricci discloses calculating a data rate for the channel based on the quality indicator or a set of key performance indicators in the key performance indicator data; and causing content to be streamed from the network to the user device via the channel based on the data rate (“the network automation system 106 can modify one or more configuration and/or communications settings of the network system 102, can deploy one or more software updates to the network system 102 and/or to devices (e.g., mobile devices) that communicate over the network, can increase and/or decrease transmission power of base transceiver stations of the network system 102, or perform other appropriate actions” [0015], “data rate” [0023] where the data rate is implied as the “configuration and/or communications settings”).
However, Ricci does not explicitly disclose data rate.
Nevertheless, Wieruch discloses “Additional resources may extend the core set to support higher data rates” [0142].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have data rate because “The resources with the best Key Performance Indicators (KPI) may be selected for the corresponding link (like best quality, best sum rate, etc.)” [0142].
Regarding claims 3, 10, Ricci, Wieruch discloses everything claimed as applied above. In addition, Ricci discloses applying a weight, of the weights, to a key performance indicator, of the plurality of key performance indicators, based on an importance of the key performance indicator as an indicator of a performance quality of the channel (“In regard to the weights 234, for example, a key performance indicator that is of importance to a particular communication network may be of greater or lesser importance, and may be associated with a different weight” [0021]).
Regarding claims 4, 11, Ricci, Wieruch discloses everything claimed as applied above. In addition, Ricci discloses multiplying the plurality of key performance indicators of the key performance indicator data by factors to generate a plurality of factored key performance indicator data that includes a plurality of factored key performance indicators; and applying the weights to the plurality of key performance indicators by applying the weights to the plurality of factored key performance indicators to generate the weighted key performance indicator data (“the performance index generator 202 can use the weight applicator 212 to apply an appropriate weight value (e.g., from the external KPI weights 234 and internal KPI weights 236) to each of the normalized values for the corresponding key performance indicators. generating the overall performance index score may include a rescaling of the weighted average of the normalized values. For example, after calculating the weighted average of the normalized values, the overall performance index score may be associated with a first constant value (e.g., one) if the weighted average falls within a first range of values (e.g., 0.8<X<=1.0), a second value (e.g., two) if the weighted average falls within a second range of values (e.g., 0.6<=X<0.8), a third value (e.g., three) if the weighted average falls within a third range of values (e.g., 0.4<=X<0.6), a fourth value (e.g., four) if the weighted average falls within a fourth range of values (e.g., 0.2<=X<0.4), or a fifth value (e.g., five) if the weighted average falls within a fifth range of values (e.g., 0.0<=X<0.2)” [0024]).
Regarding claim 5, Ricci, Wieruch discloses everything claimed as applied above. In addition, Ricci discloses the plurality of factored key performance indicator data enable a first key performance indicator, of the key performance indicator data, to be compared to a second key performance indicator, of the key performance indicator data (“The performance index generator 202, for example, can then compare the value for the key performance indicator to one or more corresponding threshold values (e.g., the external KPI thresholds 232 and internal KPI thresholds 236)” [0022]).
Regarding claim 6, Ricci, Wieruch discloses everything claimed as applied above. In addition, Ricci discloses calculating the quality indicator by adding the plurality of key performance indicators together (“The performance index combiner 220 can combine the generated performance index score 240 and the external performance index score 242, for example, by aggregating the scores” [0025]).
Regarding claim 7, 16, Ricci, Wieruch discloses everything claimed as applied above. In addition, Ricci discloses calculating the quality indicator by applying a function to the weighted key performance indicator data (“the performance index generator 202 can use the data normalizer 210 to apply a step function, in which a key performance indicator is associated with either a first constant value (e.g., one or zero) that indicates a poor rating, a second constant value (e.g., zero or one) that indicates a good rating, or a third variable value that is between the first constant value and the second constant value, based on the value for the key performance indicator relative to the one or more corresponding threshold values” [0023], [0024]).
Regarding claim 12, Ricci, Wieruch discloses everything claimed as applied above. In addition, Ricci discloses calculate the quality indicator as a score that falls within a designated range (“after calculating the weighted average of the normalized values, the overall performance index score may be associated with a first constant value (e.g., one) if the weighted average falls within a first range of values (e.g., 0.8<X<=1.0), a second value (e.g., two) if the weighted average falls within a second range of values (e.g., 0.6<=X<0.8), a third value (e.g., three) if the weighted average falls within a third range of values (e.g., 0.4<=X<0.6), a fourth value (e.g., four) if the weighted average falls within a fourth range of values (e.g., 0.2<=X<0.4), or a fifth value (e.g., five) if the weighted average falls within a fifth range of values (e.g., 0.0<=X<0.2)” [0024]).
Regarding claim 13, Ricci, Wieruch discloses everything claimed as applied above. In addition, Ricci discloses calculate the quality indicator as an average of the weighted key performance indicator data (“calculate a weighted average of the normalized values” [0024]).
Regarding claims 14, 20, Ricci, Wieruch discloses everything claimed as applied above. In addition, Ricci discloses the plurality of key performance indicators include data identifying a mobility of the user device (“Calculated key performance indicator values for the location dimension, for example, can include KPI values for each location (e.g., GPS coordinates, cell site, zip code, city, state, or another suitable location) serviced by a mobile communication network” [0032]).
Regarding claim 17, Ricci, Wieruch discloses everything claimed as applied above. In addition, Ricci discloses the plurality of key performance indicators include data identifying a mobility of the user device based on a signal strength of communications received from user device (“Calculated key performance indicator values for the location dimension, for example, can include KPI values for each location (e.g., GPS coordinates, cell site, zip code, city, state, or another suitable location) serviced by a mobile communication network” [0032]).
Regarding claim 19, Ricci, Wieruch discloses everything claimed as applied above. In addition, Ricci discloses the key performance indicators, provided to a network device, are determined based on criteria associated with the network (“Lists of key performance indicators, associated thresholds, and associated weights can be maintained for multiple different communication networks, facilitating the evaluation of different networks using different criteria” [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        12/01/2022